Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered January 8, 2008, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion in denying, without a hearing, the defendant’s application to withdraw his plea of guilty (see CPL 220.60 [3]). The record supports the court’s determination that the defendant’s plea was entered knowingly, voluntarily, and intelligently (see People *1090v Hill, 9 NY3d 189, 191 [2007], cert denied 553 US —, 128 S Ct 2430 [2008]; People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Harris, 61 NY2d 9, 17 [1983]). In addition, the defendant entered his negotiated plea of guilty with the assistance of competent counsel, in exchange for a favorable sentence promise (see People v Pooler, 58 AD3d 757 [2009]). Finally, the defendant’s claims of coercion and innocence were generalized and unsubstantiated (cf. People v Mann, 32 AD3d 865, 866 [2006]). Rivera, J.P., Dillon, Covello, Eng and Hall, JJ., concur.